
	
		III
		112th CONGRESS
		1st Session
		S. RES. 68
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Akaka, from the
			 Committee on Indian
			 Affairs, reported the following original resolution; which was
			 referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Authorizing expenditures by the Senate Committee on
		  Indian Affairs.
	
	
		That, in carrying out its powers, duties,
			 and functions imposed by section 105 of S. Res. 4, agreed to February 4, 1977
			 (95th Congress), and in exercising the authority conferred on it by that
			 section, the Committee on Indian
			 Affairs is authorized from March 1, 2011, through September
			 30, 2011; October 1, 2011, through September 30, 2012; and October 1, 2012,
			 through February 28, 2013, in its discretion (1) to make expenditures from the
			 contingent fund of the Senate, (2) to employ personnel, and (3) with the prior
			 consent of the Government department or agency concerned and the
			 Committee on Rules and
			 Administration, to use on a reimbursable, or non-reimbursable,
			 basis the services of personnel of any such department or agency.
		2.(a)The expenses of the committee for the
			 period March 1, 2011, through September 30, 2011, under this resolution shall
			 not exceed $1,482,609, of which amount (1) not to exceed $20,000 may be
			 expended for the procurement of the services of individual consultants, or
			 organizations thereof (as authorized by section 202(i) of the Legislative
			 Reorganization Act of 1946, as amended), and (2) not to exceed $20,000 may be
			 expended for the training of professional staff of such committee (under
			 procedures specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
			(b)For the period
			 October 1, 2011, through September 30, 2012, expenses of the committee under
			 this resolution shall not exceed $2,541,614, of which amount (1) not to exceed
			 $20,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed
			 $20,000 may be expended for the training of professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			(c)For the period
			 October 1, 2012, through February 28, 2013, expenses of the committee under
			 this resolution shall not exceed $1,059,007, of which amount (1) not to exceed
			 $20,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed
			 $20,000 may be expended for the training of professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			3.The committee shall report its findings,
			 together with such recommendations for legislation as it deems advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2013.
		4.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the committee, except that vouchers shall not be
			 required (1) for the disbursement of the salaries of employees paid at an
			 annual rate, or (2) for the payment of telecommunications provided by the
			 Office of the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for
			 the payment of stationery supplies purchased through the Keeper of the
			 Stationery, United States Senate, or (4) for payments to the Postmaster, United
			 States Senate, or (5) for the payment of metered charges on copying equipment
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate, or (6) for the payment of Senate Recording and Photographic Services,
			 or (7) for payment of franked and mass mail costs by the Sergeant at Arms and
			 Doorkeeper, United States Senate.
		5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2011, through September 30, 2011; October 1, 2011,
			 through September 30, 2012; and October 1, 2012, through February 28, 2013, to
			 be paid from the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
